CHURCHILL, J.
This is a petition on the part of The Shepard Company, which is now paying compensation payments, for relief from such payments. There is very little conflict in the testimony of the two physicians who have testified in the case; one, Dr. Palmer, on the part of the petitioner, and the other the physician who has treated the respondent here practically since the time of the accident. The respondent, himself, took the stand and testified he is not able to use a needle in his usual occupation as a tailor, owing to the injury to his fore-finger. On this conflicting testimony I am convinced and find that on April 28th, 1933, the respondent had functionally a complete finger and, one in which there is no limitation of motion or other existing injury or disability; and I further find that in May, 1933, when he went to the store of the peti*6tioner lie was able to do the work at which he was employed at the time of his injury.
For petitioner: Gardner, Moss & Haslam.
For respondent: Carl Testa.
The prayer of the petitioner for relief from payments is granted.